As filed with the Securities and Exchange Commission on April 20, 2010 Registration No. 333-130827 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 POST-EFFECTIVE AMENDMENT NO. 5 TO REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ING LIFE INSURANCE AND ANNUITY COMPANY Connecticut (State or other jurisdiction of incorporation or organization) 6311 (Primary Standard Industrial Classification Code Number) 71-0294708 (I.R.S. Employer Identification No.) ING One Orange Way Windsor, Connecticut 06095-4774 (800) 262-3862 John S. (Scott) Kreighbaum, Esq. ING Life Insurance and Annuity Company 1475 Dunwoody Drive West Chester, Pennsylvania 19380-1478 (610) 425-3404 (Name and Address of Agent for Service of Process) Approximate date of commencement of proposed sale to the public: It is proposed that the public offering will commence as soon as practicable after effectiveness of this filing. If any of the securities being registered to this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. [ X ] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] PART I INFORMATION REQUIRED IN PROSPECTUS ING Life Insurance and Annuity Company Single Premium Deferred Modified Guaranteed Annuity Contract ING M ULTI -R ATE A NNUITY (IICA) April 30, 2010 The Contract. The contract described in this prospectus is a group or individual, single purchase payment, modified guaranteed deferred annuity contract issued by ING Life Insurance and Annuity Company (ILIAC, the Company, we, us, our). Prior to January 1, 2006, the Contract was issued by ING Insurance Company of America (IICA). On December 31, 2005, IICA merged with and into ING Life Insurance and Annuity Company, and ING Life Insurance and Annuity Company assumed responsibility for all of IICAs obligations under the contracts. See Other Topics-The Company for information about the merger of IICA with and into the Company. The contract is available as a non-qualified deferred annuity. Additionally, the contract is available as a rollover to a traditional Individual Retirement Annuity (IRA) under section 408(b) of the Internal Revenue Code of 1986, as amended (Tax Code) or a rollover to a Roth IRA under Tax Code section 408A. See Purchase in this prospectus for additional information. The contract is no longer available for purchase. Why Reading this Prospectus is Important . This prospectus contains facts about the contract that you should know before investing. The information will help you determine if the contract is right for you. Read this prospectus carefully. If you do invest in the contract, retain this document for future reference. How it Works. Upon purchase, you may direct your purchase payment to different guaranteed terms ranging up to and including twenty years. Each guaranteed term has its own guaranteed interest rate. When the guaranteed term(s) end, you can reinvest in another guaranteed term, begin receiving income payments, or withdraw your full account value. Withdrawals. You may withdraw all or part of your accumulated funds at any time. Withdrawals prior to the end of a guaranteed term may be subject to a market value adjustment and certain fees. Upon a full withdrawal, you could, therefore, receive less than your purchase payment. See the Market Value Adjustment section and Fees section in this prospectus for additional information. Additional Disclosure Information. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state that does not permit their sale. We have not authorized anyone to provide you with information different from that contained in this prospectus. The contract is not a deposit with, obligation of, or guaranteed or endorsed by any bank, nor is it insured by the FDIC. Our Home Office: Our Customer Service Center: ING Life Insurance and Annuity Company ING One Orange Way P.O. Box 9271 Windsor, Connecticut 06095-4774 Des Moines, Iowa 50306-9271 (800) 262-3862 (800) 531-4547 We pay compensation to broker/dealers whose registered representatives sell the contract. See Other Topics  Contract Distribution, for further information about the amount of compensation we pay. ILIAC MRA (IICA)  IICAMRA TABLE OF CONTENTS Page CONTRACT OVERVIEW 1 GUARANTEED TERMS AND GUARANTEED INTEREST RATES 2 YOUR CHOICES AT THE END OF A GUARANTEED TERM 4 PURCHASE 4 RIGHT TO CANCEL 5 FEES 6 WITHDRAWALS 8 SYSTEMATIC DISTRIBUTION OPTIONS 9 MARKET VALUE ADJUSTMENT (MVA) 10 DEATH BENEFIT 11 INCOME PHASE 12 INVESTMENTS 14 TAXATION 15 OTHER TOPICS 23 ILIAC MRA (IICA)  IICAMRA APPENDIX I  Calculating a Market Value Adjustment (MVA) I-1 ILIAC MRA (IICA)  IICAMRA CONTRACT OVERVIEW The following is intended as a summary. Please read each section of this prospectus for additional detail. Questions: Contacting the Company. To answer your questions, contact your sales representative or write or call our Customer Service Center: ING P.O. Box 9271 Des Moines, Iowa 50306-9271 (800) 531-4547 Contract Design: The contract described in this prospectus is a group or individual, single purchase payment, modified guaranteed deferred annuity contract issued by ING Life Insurance and Annuity Company. It is intended to be used as a retirement savings vehicle that allows you to invest in fixed interest options in order to help meet long-term financial goals. Whos Who: The contract holder (you): The person to whom we issue an individual contract or a certificate under a group contract. The Company (we, us, our): ING Life Insurance and Annuity Company. We issue the contract. The contract: Both individual contracts and certificates under a group contract are referred to in this prospectus as the contract. Contract Phases: The Accumulation Phase · At Investment. Upon purchase, you may direct your purchase payment to different guaranteed terms ranging up to and including twenty years. Each guaranteed term has its own guaranteed interest rate. Generally, your purchase payment will earn interest at the guaranteed interest rate(s) for the duration of the guaranteed term(s) you select. If you withdraw or transfer amounts prior to the end of a guaranteed term, those amounts may be subject to a market value adjustment and certain fees. See Market Value Adjustment (MVA) and Fees. · At Maturity. We will notify you at least 18 days before the guaranteed term ends. If you do not make any election before the guaranteed term ends, we will automatically renew the contract for a guaranteed term of the same or similar duration. If you do not want to automatically renew, contact us before the guaranteed term ends. Prior to the end of a guaranteed term, you can elect to reinvest in a different guaranteed term, begin income phase payments, or withdraw the full amount available at maturity. The Income Phase You may start receiving income phase payments at any time after the first year of the contract. Several payment options are available. See Income Phase. In general, you may receive payments for a specified period of time or for life; receive payments monthly, quarterly, semi-annually or annually; and select an option that provides a death benefit to beneficiaries. ILIAC MRA (IICA)  IICAMRA 1 Contract Facts: Free Look/Right to Cancel: You may cancel the contract within ten days of receipt (or as otherwise provided by state law). See Right to Cancel. Death Benefit: A beneficiary may receive a benefit in the event of your death prior to the income phase. Benefits during the income phase depend upon the payment option selected. See Death Benefit and Income Phase. Withdrawals: During the accumulation phase, you may withdraw all or part of your account value. Amounts withdrawn may be subject to a market value adjustment, early withdrawal charge, maintenance fee, tax withholding and taxation. See Market Value Adjustment (MVA), Withdrawals, Fees and Taxation. Systematic Distribution Options: You may elect to receive regular payments from your account, while retaining the account in the accumulation phase. See Systematic Distribution Options. Fees: Certain fees may be deducted from your account value. See Fees. Taxation: You will not generally pay taxes on any earnings from the annuity contract described in this prospectus until they are withdrawn. Tax-qualified retirement arrangements (e.g., IRAs) also defer payment of taxes on earnings until they are withdrawn. If you are considering funding a tax-qualified retirement arrangement with an annuity contract, you should know that the annuity contract does not provide any additional tax deferral of earnings beyond the tax deferral provided by the tax-qualified retirement arrangement. However, annuities do provide other features and benefits which may be valuable to you. You should discuss your alternatives with your financial representative. Taxes will generally be due when you receive a distribution. Tax penalties may apply in some circumstances. See Taxation. Market Value Adjustment (MVA): If you withdraw all or part of your account value before a guaranteed term is completed, an MVA may apply. The MVA reflects the change in the value of the investment due to changes in interest rates since the date of investment, and may be positive or negative. See Market Value Adjustment (MVA). GUARANTEED TERMS AND GUARANTEED INTEREST RATES The contract offers fixed interest options called guaranteed terms. On the application or enrollment form, you select the guaranteed term(s) you want to invest in from among the guaranteed terms we offer at that time. Your purchase payment earns interest at the guaranteed interest rate applicable to that guaranteed term. Guaranteed Terms: Start Date. Guaranteed terms always start on the first business day of the month. Length. Guaranteed terms are offered at our discretion for various lengths of time ranging up to and including twenty years. Minimum Payments. Your single purchase payment must be at least $10,000.00. You may divide your single purchase payment among any of the various guaranteed terms we offer, but you must invest at least $1,000 in any single guaranteed term. Guaranteed Interest Rates: We state the guaranteed interest rates as an effective annual rate of return. In other words, we credit the interest you earn on your purchase payment at a rate that provides the guaranteed rate of return over a one-year period, assuming you make no withdrawals. Guaranteed interest rates will never be less than the minimum guaranteed interest rate stated in the contract. We reserve the right to offer, from time to time, guaranteed interest rates to prospective investors that are higher than those offered to current contract holders with respect to guaranteed terms of the same duration. ILIAC MRA (IICA)  IICAMRA 2 One Guaranteed Term/Multiple Guaranteed Interest Rates. More than one guaranteed interest rate may be applicable during a guaranteed term greater than one year. For example, a guaranteed term of five years may apply one guaranteed interest rate for the first year, a different guaranteed interest rate for the next two years, and a third guaranteed interest rate for the last two years. Example of Interest Crediting at the Guaranteed Interest Rate. The example below shows how interest is credited during a guaranteed term. The hypothetical guaranteed interest rate used in this example is illustrative only and is not intended to predict future guaranteed interest rates to be offered under the contract. Actual guaranteed interest rates offered may be more or less than those shown. The example assumes no withdrawals of any amount during the entire seven-year guaranteed term illustrated. The example does not reflect any market value adjustment, federal income taxes, possible tax penalties, or deductions of any early withdrawal charge, premium taxes, or maintenance fees. See Withdrawals, Market Value Adjustment (MVA), Fees and Taxation. Example: Purchase payment: $20,000.00 Guaranteed term: 7 years Guaranteed interest rate: 6.00% per year The guaranteed interest rate is applied in this example by using the formula: 1 + the guaranteed interest rate 1.06 Account Value at End Interest Earned at End of Each Contract Year of Each Contract Year Contract year 1 $21,200.00 Interest at end of contract year 1 ($20,000.00 x 1.06) $1,200.00 Contract year 2 - $22,472.00 Interest at end of contract year 2 ($21,200.00 x 1.06) $1,272.00 Contract year 3 $23,820.32 Interest at end of contract year 3 ($22,472.00 x 1.06) $1,348.32 Contract year 4 $25,249.54 Interest at end of contract year 4 ($23,820.32 x 1.06) $1,429.22 Contract year 5 $26,764.51 Interest at end of contract year 5 ($25,249.54 x 1.06) $1,514.97 Contract year 6 $28,370.38 Interest at end of contract year 6 ($26,764.51 x 1.06) $1,605.87 End of guaranteed term $30,072.61 Interest at end of contract year 7 ($28,370.38 x 1.06) $1,702.23 Total interest credited in guaranteed term $10,072.61 ($30,072.61 - $20,000.00) Determination of Guaranteed Interest Rates. We will periodically determine the guaranteed interest rates we offer at our sole discretion. We have no specific formula for determining the rate of interest we will declare as future guaranteed interest rates. Our determination of guaranteed interest rates is influenced by, but does not necessarily correspond to, interest rates available on the types of debt instruments in which we intend to invest the amounts attributable to the contract. See Investments. The Companys management will also consider various factors in determining guaranteed interest rates for a given guaranteed term, including some or all of the following: · Regulatory and tax requirements; · Sales commissions; ILIAC MRA (IICA)  IICAMRA 3 · Administrative expenses; · General economic trends; and · Competitive factors. The Companys management determines the guaranteed interest rates we will offer. We cannot predict nor guarantee future levels of guaranteed interest rates above the contractually guaranteed minimum rate nor guarantee what rates will be offered in the future. YOUR CHOICES AT THE END OF A GUARANTEED TERM At least 18 calendar days prior to the end of a guaranteed term, we will notify you that the guaranteed term is about to end. At the end of a guaranteed term, you can do three things with the amount you have accumulated for that guaranteed term: · Reinvest all or part of it in another guaranteed term; · Withdraw all or part of it; or · Use all or part of it to start your income phase payments. These choices can also be combined. For example, you can withdraw part of the amount you have accumulated and reinvest the balance or reinvest part and use the balance to start income phase payments. Each of these choices has certain consequences, which you should consider carefully. See Withdrawals, Income Phase and Taxation. Requesting Your Choice. Once you decide what you want to do with your account value for that guaranteed term, you must advise us of your decision by completing an election form. We must receive your completed election form at least five days prior to the end of the guaranteed term to which it applies. If we do not receive your properly completed election form in time, or you do not submit an election form, your account value at the end of the guaranteed term will be automatically reinvested in the following manner: · For a guaranteed term equal to the guaranteed term just ended; · If no such guaranteed term is available, for the guaranteed term with the next shortest duration; or · If no such shorter guaranteed term is available, for the guaranteed term with the next longest duration. Your account value will then earn interest at the guaranteed interest rate applicable to the guaranteed term automatically selected for you. We will mail a confirmation statement to you the next business day after the completion of the just-ended guaranteed term advising you of the new guaranteed term and guaranteed interest rate. PURCHASE Contract Type. The contract may be purchased as one of the following: (1) A non-qualified deferred annuity; (2) A rollover to a traditional individual retirement annuity (IRA) under Tax Code section 408(b); (limitations apply, see Purchasing a Traditional IRA in this section); or (3) A rollover to a Roth IRA under Tax Code section 408A (limitations apply, see Purchasing a Roth IRA in this section). How to Purchase. To purchase a contract, complete an application or enrollment form and submit it to the Company along with your purchase payment. ILIAC MRA (IICA)  IICAMRA 4 Payment Methods. The following purchase payment methods are allowed: · One lump-sum payment; or · Transfer or rollover from a pre-existing plan or account. We reserve the right to reject any payments without advance notice. Payment Amount. The minimum purchase payment is $10,000. We may limit the amount of the maximum purchase payment. All purchase payments over $1,000,000 will be allowed only with our consent. You may not make any additional purchase payments under an existing contract. However, eligible persons may purchase additional contracts at the then prevailing guaranteed interest rates and guaranteed terms. Purchasing a Traditional IRA. To purchase the contract as a traditional IRA, your purchase payment must be a transfer of amounts held in one of the following: · A traditional individual retirement account under Tax Code section 408(a); · A traditional individual retirement annuity under Tax Code section 408(b); or · A retirement plan qualified under Tax Code section 401 or 403. Purchasing a Roth IRA. A contract may be purchased as a Roth IRA under Tax Code section 408A, by transferring amounts previously accumulated under another Roth IRA or from a traditional individual retirement annuity or individual retirement account, provided certain conditions are met. See Taxation. Acceptance or Rejection of Applications or Enrollment Forms. We must accept or reject your application or enrollment form within two business days of receipt. If the application or enrollment form is incomplete, we may hold it and any accompanying purchase payment for five days. Payments may be held for longer periods only with your consent, pending acceptance of the application or enrollment form. If the application or enrollment form is accepted, a contract will be issued to you. If the application or enrollment form is rejected, we will return it and any payments to you, without interest. We may also refuse to accept certain forms of premium payments or loan repayments, if applicable, (travelers checks, for example) or restrict the amount of certain forms of premium payments or loan repayments. In addition, we may require information as to why a particular form of payment was used (third party checks, for example) and the source of the funds of such payment in order to determine whether or not we will accept it. Use of an unacceptable form of payment may result in us returning your premium payment and not issuing the contract. What Happens to Your Purchase Payment? If we accept your application or enrollment form, your purchase payment becomes part of our general assets and is credited to an account established for you. We will confirm the crediting of your purchase payment within five business days of receipt of your properly completed application or enrollment form. You start earning interest on your purchase payment beginning on the effective date of the contract, which is the date your purchase payment is credited. During the period of time between the date your purchase payment is credited and the start of the guaranteed term you selected, your purchase payment earns interest at the guaranteed interest rate applicable to the guaranteed term you selected. RIGHT TO CANCEL You may cancel the contract within ten days of receiving it (or as otherwise provided by state law) by returning it to our Customer Service Center along with a written notice of cancellation. We will issue a refund within seven days of our receipt of the contract and written notice of cancellation. The refund will equal the amount of your purchase payment. ILIAC MRA (IICA)  IICAMRA 5 FEES The following fees and other deductions may impact your account value: · Early Withdrawal Charge (see below); · Maintenance Fee (see below); · Premium Taxes (see below); · Market Value Adjustment (see Market Value Adjustment (MVA)); and · Taxation (see Taxation). Early Withdrawal Charge Withdrawals of all or a portion of your account value may be subject to a charge. In the case of a partial withdrawal where you request a specified dollar amount, the amount withdrawn from your account will be the amount you specified plus adjustment for any applicable early withdrawal charge. Amount. The amount is a percentage of the purchase payment you withdraw. The percentage will be determined by the early withdrawal charge schedule below. Purpose. This is a deferred sales charge. It reimburses some of our sales and administrative expenses associated with the contract. Early Withdrawal Charge Schedule: Years since purchase payment credited: 0 1 2 3 4 5 6 7 Fee as a percentage of payment withdrawn: 7% 7% 6% 6% 5% 4% 2% 0% How We Apply the Schedule. For purposes of applying the early withdrawal charge, all time periods are measured from the date your purchase payment is credited, even if you reinvest all or part of your account value in another guaranteed term. Once the early withdrawal charge declines to 0%, it no longer applies, regardless of how long you own the contract. The early withdrawal charge applies only to withdrawals of your purchase payment. However, for the purposes of this charge, we assume you are withdrawing all or part of your purchase payment first (not your earnings). This assumption is not made for tax purposes. See Taxation. Example. Assume the first guaranteed term you select is for five years. Further assume that at the end of this five- year guaranteed term, you decide to reinvest your account value for another guaranteed term of four years. Assume you then make a withdrawal (but not a special withdrawal, as described below) during the second year of the new guaranteed term. Because six years have passed since your purchase payment was credited, you would pay a 2% early withdrawal charge, even though you could have withdrawn all or part of your account value at the end of the first five-year guaranteed term without paying an early withdrawal charge. See Waiver of Charge, below. However, if you make a withdrawal during the third year of the new guaranteed term, or anytime thereafter, you would pay no early withdrawal charge, because seven years would have passed since your purchase payment was credited. ILIAC MRA (IICA)  IICAMRA 6 Special Withdrawals. After 12 months from the contract effective date, you may make one withdrawal equal to 10% or less of your account value during any calendar year, valued at the time we receive your withdrawal request in writing, and we will not deduct any early withdrawal charge. This special withdrawal is subject to the following restrictions: · It applies only to the first withdrawal each calendar year; · All subsequent withdrawals that calendar year are subject to an early withdrawal charge, even if you did not withdraw the full 10% with your first withdrawal; and · If your first withdrawal of the calendar year is in excess of 10% of your account value, the excess amount is subject to an early withdrawal charge. Waiver of Charge. The early withdrawal charge is waived for amounts that are: · Withdrawn at the end of a guaranteed term, provided that at least five days prior to the end of that guaranteed term we receive your withdrawal request in writing. (If you reinvest those amounts in another guaranteed term, future withdrawals will be subject to an early withdrawal charge as described above); or · $2,500 or less, provided that no withdrawal has been made from your account during the prior 12 months; or · Withdrawn due to your election of a systematic distribution option (see Systematic Distribution Options); or · Withdrawn due to an involuntary termination. This may occur if your account value is less than $2,500. See Other TopicsInvoluntary Terminations. Nursing Home Waiver. If approved in your state, you may withdraw all or a portion of your account value without an early withdrawal charge if all of the following conditions are met: · More than one account year has elapsed since the date your purchase payment was credited; · The annuitant designated under the contract has spent at least 45 consecutive days in a licensed nursing facility (in New Hampshire, the facility may be non-licensed); and · The withdrawal is requested within three years of the designated annuitants admission to a licensed nursing facility (in Oregon there is no three year limitation and in New Hampshire, the facility may be non- licensed). We will not waive the early withdrawal charge if the annuitant was in a licensed nursing care facility at the time you purchased the contract. The nursing home waiver may not be available in all states. Market Value Adjustment and Taxation. Except for withdrawals at the end of a guaranteed term as noted above, and withdrawals under a systematic distribution option, a market value adjustment is applicable to any amounts you withdraw. Regardless of when or how withdrawals are taken, you may also be required to pay taxes and tax penalties. See Market Value Adjustment (MVA) and Taxation. Annual Maintenance Fee Currently we do not charge a maintenance fee. However, prior to the time you enter the income phase, an annual maintenance fee may be deducted from your account value on each anniversary of the contracts effective date and if you make a full withdrawal from the contract. The terms and conditions under which the maintenance fee may be deducted are stated in the contract. A maintenance fee would be used to reimburse us for our administrative expenses relating to establishing and maintaining the contract. ILIAC MRA (IICA)  IICAMRA 7 Premium Taxes Maximum Amount. Some states and municipalities charge a premium tax on annuities. These taxes currently range from 0% to 4%, depending upon the jurisdiction. When/How. We reserve the right to deduct a charge for premium taxes from your account value or from your payment to the account at any time, but not before there is a tax liability under state law. For example, we may deduct a charge for premium taxes at the time of a complete withdrawal or we may reflect the cost of premium taxes in our income phase payment rates when you commence income phase payments. If, at your death, your beneficiary elects to receive a lump-sum distribution, a charge may be deducted for any premium taxes paid on your behalf for which we have not been reimbursed. If we deduct premium taxes from your purchase payment, the amount invested in a guaranteed term will be equal to the amount of your purchase payment reduced by any applicable premium tax. WITHDRAWALS You may withdraw all or part of your account value at any time during the accumulation phase. Amounts are withdrawn on a pro-rata basis from each of the guaranteed terms under the contract. You may request that we inform you in advance of the amount payable upon a withdrawal. Steps for Making a Withdrawal. · Select the withdrawal amount. (1) Full Withdrawal: You will receive, reduced by any required withholding tax, your account value, plus or minus any applicable market value adjustment, and minus any applicable early withdrawal charge and annual maintenance fee. (2) Partial Withdrawal (Percentage or Specified Dollar Amount): You will receive, reduced by any required withholding tax, the amount you specify, subject to the value available in your account. However, the amount actually withdrawn from your account will be adjusted for any applicable early withdrawal charge and any positive or negative market value adjustment, and accordingly, may be more or less than the amount requested. · Properly complete a disbursement form and submit it to our Customer Service Center. Delivery of Payment. Payment of withdrawal requests will be made in accordance with the SECs requirements. Normally, payment will be sent not later than seven days following our receipt of the disbursement form in good order. Generally, a request is considered to be in good order when it is signed, dated and made with such clarity and completeness that we are not required to exercise any discretion in carrying it out. However, under certain emergency situations, we may defer payment of any withdrawal for a period not exceeding six months from the date we receive your withdrawal request. Taxes, Fees and Deductions. Amounts withdrawn may be subject to one or more of the following: · Early Withdrawal Charge: Withdrawals of all or a portion of your account may be subject to an early withdrawal charge. This is a deferred sales charge that reimburses us for some of the sales and administrative expenses associated with the contract. See FeesEarly Withdrawal Charge. · Annual Maintenance Fee: If you make a full withdrawal from the contract, we may deduct any applicable annual maintenance fee. See FeesAnnual Maintenance Fee. · Market Value Adjustment (MVA): The MVA reflects changes in interest rates since the deposit period. The MVA may be positive or negative. If you make a withdrawal before the end of a guaranteed term, we will calculate an MVA and the amount withdrawn will be adjusted for any applicable positive or negative MVA. See Market Value Adjustment (MVA). ILIAC MRA (IICA)  IICAMRA 8 · Tax Penalty: If you make a withdrawal before you attain age 59½, the amount withdrawn may be subject to a 10% penalty tax. See Taxation. · Tax Withholding: Amounts withdrawn may be subject to withholding for federal income taxes. See Taxation. All applicable fees and deductions are deducted from the amount of your withdrawal in accordance with the terms of the contract. Any market value adjustment applicable to your withdrawal, taxes, fees and deductions may either increase or decrease the amount paid to you. To determine which may apply, refer to the appropriate sections of this prospectus, contact your sales representative or call our Customer Service Center at the number listed in Contract Overview. SYSTEMATIC DISTRIBUTION OPTIONS Features of a Systematic Distribution Option A systematic distribution option allows you to receive regular payments from the contract without moving into the income phase. By remaining in the accumulation phase, certain rights and flexibility not available during the income phase are retained. These options may be exercised at any time during the accumulation phase of the contract. The following systematic distribution options may be available: · Systematic Withdrawal Option (SWO). SWO is a series of automatic partial withdrawals from your account based on a payment method you select. It is designed for those who want a periodic income while retaining investment flexibility for amounts accumulated under the contract. SWO allows you to withdraw either a specified amount or a specified percentage of the contracts value, or to withdraw amounts over a specified time period that you determine, within certain limits described in the contract. SWO payments can be made on a monthly or quarterly basis, and the amount of each payment is determined by dividing the designated annual amount by the number of payments due each calendar year. SWO payments are withdrawn pro-rata from each of the guaranteed terms under the contract. Under a contract purchased as a traditional IRA, if the SWO payment for any year is less than the required minimum distribution under the Tax Code, the SWO payment will be increased to an amount equal to the minimum distribution amount. If you participate in SWO, you may not utilize a special withdrawal to make additional withdrawals from the contract. See WithdrawalsSpecial Withdrawals. · Estate Conservation Option (ECO). ECO offers the same investment flexibility as SWO, but is designed for those who want to receive only the minimum distribution the Tax Code requires each year. Under ECO, we calculate the minimum distribution amount required by law, and pay you that amount once a year. ECO is not available under non-qualified contracts or under Roth IRA contracts. ECO payments are withdrawn pro-rata from each of the guaranteed terms under the contract. We will, upon request, inform you in advance of the amount payable under ECO. If you participate in ECO, you may not utilize a special withdrawal to make additional withdrawals from the contract. See WithdrawalsSpecial Withdrawals. · Other Systematic Distribution Options. We may add additional systematic distribution options from time to time. You may obtain additional information relating to any of the systematic distribution options from your sales representative or from our Customer Service Center. ILIAC MRA (IICA)  IICAMRA 9 Availability. If allowed by applicable law, we reserve the right to discontinue the availability of one or all of the systematic distribution options for new elections at any time and to change the terms of future elections. Eligibility. To exercise one of these options you must meet certain age criteria and your account value must meet certain minimum requirements. To determine if you meet the age and account value criteria and to assess terms and conditions that may apply, contact your sales representative or our Customer Service Center. Termination. You may revoke a systematic distribution option at any time by submitting a written request to our Customer Service Center. However, once cancelled, you or your spousal beneficiary may not elect SWO again. In addition, once cancelled, ECO may not be elected again until 36 months have elapsed. Deductions and Taxation. When you elect a systematic distribution option, your account value remains in the accumulation phase and subject to the applicable charges and deductions described in Fees. However, we will not apply an early withdrawal charge or market value adjustment to any part of your account value paid under SWO or ECO. Taking a withdrawal through a systematic distribution option may have tax consequences. If you are concerned about tax implications consult a tax adviser before one of these options is elected. See Taxation. MARKET VALUE ADJUSTMENT (MVA) Purpose of the MVA. If you make an early withdrawal from the contract, we may need to liquidate certain assets or use existing cash flow that would otherwise be available to invest at current interest rates. The assets we may liquidate to provide your withdrawal amount may be sold at a profit or a loss, depending upon market conditions. To lessen this impact, certain withdrawals are subject to an MVA. What is an MVA? In certain situations described below, including when you make a withdrawal before the end of a guaranteed term, we will calculate an MVA and either add or deduct that value from the amount withdrawn. The calculation we use to determine the MVA reflects the change in the value of your investment due to changes in interest rates since the start of the guaranteed term under the contract. When these interest rates increase, the value of the investment decreases, and the MVA amount may be negative and cause a deduction from your withdrawal amount. Conversely, when these interest rates decrease, the value of the investment increases, and the MVA amount may be positive and cause an increase in your withdrawal amount. Calculation of the MVA. For a further explanation of how the MVA is calculated, see Appendix I. When Does an MVA Apply? An MVA may apply when: · You request a withdrawal before the end of a guaranteed term. In this case the withdrawal amount may be increased or decreased by the application of the MVA. · You initiate income phase payments before the end of your guaranteed term. In this case an MVA may be applied to any amounts used to start income phase payments. While either a positive or negative MVA may apply to amounts used to start a nonlifetime payment option, only a positive MVA will apply to amounts used to start a lifetime payment option. See Income Phase. · We terminate the contract because your account value is less than $2,500. · You cancel the contract. · A death benefit is paid upon the death of the annuitant, more than six months after the annuitants death. See Death Benefit. · A death benefit is paid upon the death of a person other than the annuitant. ILIAC MRA (IICA)  IICAMRA 10 When Does an MVA Not Apply? An MVA will not be applied to: · Withdrawals under SWO or ECO as described in Systematic Distribution Options. · A death benefit payable upon death of an annuitant, if paid within six months of the annuitants death. See Death Benefit. · Amounts withdrawn at the end of a guaranteed term, provided that at least five days prior to the end of that guaranteed term we receive your withdrawal request in writing. The MVA, however, remains applicable to any amount you reinvest for another guaranteed term. DEATH BENEFIT During the Accumulation Phase Who Receives the Benefit? If you or the annuitant dies during the accumulation phase, a death benefit will be paid to your beneficiary in accordance with the terms of the contract subject to the following: · Upon the death of a joint contract holder, the surviving joint contract holder will be deemed the designated beneficiary, and any other beneficiary on record will be treated as the beneficiary at the death of the surviving joint contract holder. · If you are not a natural person, the death benefit will be payable at the death of the annuitant designated under the contract or upon any change of the annuitant. · If you die and no beneficiary exists, the death benefit will be paid in a lump sum to your estate. Designating a Beneficiary(ies). You may designate a beneficiary on your application or enrollment form, or by providing a written request in good order to our Customer Service Center. Generally, a request is considered to be in good order when it is signed, dated and made with such clarity and completeness that we are not required to exercise any discretion in carrying it out. Calculation of the Benefit. The death benefit is calculated as of the date proof of death and the beneficiarys right to receive the death benefit are received in good order at our Customer Service Center. The amount of the death benefit is determined as follows: · If the death benefit is paid within six months of the death of the annuitant, the amount equals your account value. · If the death benefit is paid more than six months after the date of death of the annuitant, or if paid upon your death and you are not the annuitant, it equals your account value as adjusted by any applicable market value adjustment. · If you are not the annuitant, the death benefit payable may be subject to an early withdrawal charge. Benefit Payment Options. If you are the annuitant and you die before income phase payments begin, or if you are not a natural person and the annuitant dies before income phase payments begin, any beneficiary under the contract who is an individual has several options for receiving payment of the death benefit. The death benefit may be paid: · In one lump-sum payment; · In accordance with any of the available income phase payment options (see Income PhasePayment Options); or ILIAC MRA (IICA)  IICAMRA 11 · In certain circumstances, your beneficiary, spousal beneficiary or joint contract holder may have the option to continue the contract rather than receive the death benefit. Unless your beneficiary elects otherwise, the distribution will be made into an interest bearing account, backed by our general account, that is accessed by the beneficiary through a checkbook feature. The beneficiary may access death benefit proceeds at any time without penalty. Interest earned on this account may be less than interest paid on other settlement options. Taxation. The Tax Code requires distribution of death benefit proceeds within a certain period of time. Failure to begin receiving death benefit payments within those time periods can result in tax penalties. Regardless of the method of payment, death benefit proceeds will generally be taxed to the beneficiary in the same manner as if you had received those payments. See Taxation for additional information. Change of Beneficiary. You may change the beneficiary previously designated at any time by submitting notice in writing to our Customer Service Center. The change will not be effective until we receive and record it. INCOME PHASE During the income phase you receive payments from your accumulated account value. You may apply all or a portion of your account value to provide these payments. Income phase payments are made to you or you can, subject to availability, request that payments be deposited directly to your bank account. After your death, we will send your designated beneficiary any income phase payments still due. You may be required to pay taxes on all or a portion of the income phase payments you receive. See Taxation. Partial Entry into the Income Phase. You may elect a payment option for a portion of your account value, while leaving the remaining portion in a guaranteed term(s). Whether the Tax Code considers such payments taxable as annuity payments or as withdrawals is currently unclear; therefore, you should consult with a qualified tax adviser before electing this option. Initiating Income Phase Payments. At least 30 days prior to the date you want to start receiving income phase payments, you must notify us in writing of the following: · Start date; · Payment option (see the payment options table in this section); and · Payment frequency (i.e., monthly, quarterly, semi-annually or annually). The account will continue in the accumulation phase until you properly initiate income phase payments. You may change your payment option election up to 30 days before income phase payments begin. Once you elect for income phase payments to begin, you may not elect a different payment option or elect to receive a lump-sum payment. What Affects Payment Amounts? Some of the factors that may affect payment amounts include your age, your gender, your account value, the payment option selected and number of guaranteed payments (if any) selected. Minimum Payment Amounts. The payment option you select must result in one or both of the following: · A first payment of at least $50; or · Total yearly payments of at least $250. If your account value is too low to meet these minimum payment amounts, you must elect a lump-sum payment. We reserve the right to increase the minimum payment amount based upon increases in the Consumer Price Index Urban. ILIAC MRA (IICA)  IICAMRA 12 Payment Start Date. Income phase payments may start any time after the first year of the contract, and will start the later of the annuitants 85th birthday or the tenth anniversary of your purchase payment, unless you elect otherwise. Regardless of your income phase payment start date, your income phase payments will not begin until you have selected an income phase payment option. Failure to select a payment option by your payment start date, or postponement of the start date past the later of the annuitants 85th birthday or the tenth anniversary of your purchase payment, may have adverse tax consequences. You should consult with a qualified tax adviser if you are considering either of these courses of action. Payment Length. If you choose a lifetime income phase payment option with guaranteed payments, the age of the annuitant plus the number of years for which payments are guaranteed must not exceed 95 at the time payments begin. Additionally, federal income tax requirements currently applicable to traditional IRAs provide that the period of years guaranteed may not be greater than the joint life expectancies of the payee and his or her designated beneficiary. Charges Deducted. No early withdrawal charge will be applied to amounts used to start income phase payments, although a market value adjustment may be applicable. Market Value Adjustment. If your income phase payments start before the end of your guaranteed term, a market value adjustment will be applied to any amounts used to start income phase payments. If you select a lifetime payment option, only a positive market value adjustment will be applied. See Market Value Adjustment (MVA). Death Benefit During the Income Phase. Upon the death of either the annuitant or the surviving joint annuitant, the amount payable, if any, to your beneficiary depends on the payment option currently in force. Any amounts payable must be paid at least as rapidly as under the method of distribution in effect at the annuitants death. If you die and you are not the annuitant, any remaining payments will continue to be made to your beneficiary at least as rapidly as under the method of distribution in effect at your death. Taxation. To avoid certain tax penalties, you or your beneficiary must meet the distribution rules imposed by the Tax Code. See Taxation. Income Phase Payment Options The following table lists the income phase payment options and accompanying death benefits that may be available during the income phase. We may offer additional payment options under the contract from time to time. Terms Used in the Tables: Annuitant: The person(s) on whose life expectancy the income phase payments are calculated. Beneficiary: The person designated to receive the death benefit payable under the contract. ILIAC MRA (IICA)  IICAMRA 13 Lifetime Income Phase Payment Options Life Income Length of Payments: For as long as the annuitant lives. It is possible that only one payment will be made should the annuitant die prior to the second payments due date. Death BenefitNone: All payments end upon the annuitants death. Life Income Length of Payments: For as long as the annuitant lives, with payments guaranteed for your Guaranteed choice of 5, 10, 15 or 20 years, or other periods specified in the contract. Payments Death Benefit: If the annuitant dies before we have made all the guaranteed payments, payments will continue to the beneficiary. Life Income Length of Payments: For as long as either annuitant lives. It is possible that only one Two Lives payment will be made if both the annuitant and joint annuitant die before the second payments due date. Continuing Payments: When you select this option, you will also choose either: (a) 100%, 66 2/3 % or 50% of the payment to continue to the surviving annuitant after the first death; or (b) 100% of the payment to continue to the first annuitant on the second annuitants death, and 50% of the payment to continue to the second annuitant on the first annuitants death. Death BenefitNone: All payments end upon the death of both annuitants. Life Income Length of Payments: For as long as either annuitant lives, with payments guaranteed for a Two Lives minimum of 120 months, or other periods specified in the contract. Guaranteed Continuing Payments: 100% of the payment to continue to the surviving annuitant after the Payments first death. Death Benefit: If both annuitants die before the guaranteed payments have all been paid, payments will continue to the beneficiary. Nonlifetime Income Phase Payment Option Nonlifetime Length of Payments: Payments will continue for your choice of 10 through 30 years (or other Guaranteed periods specified in the contract). Payments Death Benefit: If the annuitant dies before we make all the guaranteed payments, payment will continue to the beneficiary. INVESTMENTS Separate Account. Payments received under the contract and allocated to guaranteed terms will be deposited to, and accounted for, in a nonunitized separate account that we established under Connecticut law. A nonunitized separate account is a separate account in which you do not participate in the performance of the assets through unit values or any other interest. Prior to January 1, 2006, amounts under the contract were held in a nonunitized separate account of ING Insurance Company of America (IICA), a wholly-owned subsidiary of the Company. In connection with the merger of IICA with and into the Company, this nonunitized separate account was transferred to the Company on December 31, 2005. The nonunitized separate account now operates pursuant to Connecticut law. Persons allocating amounts to the nonunitized separate account do not receive a unit value of ownership of assets accounted for in the separate account. The assets accrue solely to our benefit and we bear the entire risk of investment gain or loss. All of our obligations due to allocations to the nonunitized separate account are contractual guarantees we have made and are accounted for in the separate account. All of our general assets are available to meet the guarantees under the contracts. However, to the extent provided for in the applicable contracts, assets of the nonunitized separate account are not chargeable with liabilities arising out of any other business we conduct. ILIAC MRA (IICA)  IICAMRA 14 Income, gains or losses of the separate account are credited to or charged against the assets of the separate account without regard to other income, gains or losses of the Company. Setting Guaranteed Interest Rates. We do not have any specific formula for setting guaranteed interest rates for the guaranteed terms. We expect the guaranteed interest rates to be influenced by, but not necessarily correspond to, yields on fixed income securities we acquire with amounts allocated to the guaranteed terms when the guaranteed interest rates are set. Types of Investments. Our assets will be invested in accordance with the requirements established by applicable state laws regarding the nature and quality of investments that may be made by life insurance companies and the percentage of their assets that may be committed to any particular type of investment. In general, these laws permit investments, within specified limits and subject to certain qualifications, in federal, state, and municipal obligations, corporate bonds, preferred and common stocks, real estate mortgages, and certain other investments. We intend to invest in assets which, in the aggregate, have characteristics, especially cash flow patterns, reasonably related to the characteristics of the liabilities. Various immunization techniques will be used to achieve the objective of close aggregate matching of assets and liabilities. We will primarily invest in investment-grade fixed income securities including: · Securities issued by the United States Government or its agencies or instrumentalities, which issues may or may not be guaranteed by the United States Government; · Debt securities that are rated, at the time of purchase, within the four highest grades assigned by Moodys Investors Services, Inc. (Aaa, Aa, A or Baa) or Standard & Poors Corporation (AAA, AA, A or BBB) or any other nationally recognized rating organizations; · Other debt instruments including those issued or guaranteed by banks or bank holding companies and of corporations, which although not rated by Moodys, Standard & Poors, or other nationally recognized rating organizations, are deemed by the Companys management to have an investment quality comparable to securities which may be purchased as stated above; and · Commercial paper, cash or cash equivalents, and other short-term investments having a maturity of less than one year which are considered by the Companys management to have investment quality comparable to securities which may be purchased as stated above. In addition, we may invest in futures and options. We purchase financial futures and related options and options on securities solely for non-speculative hedging purposes. In the event securities prices are anticipated to decline, we may sell a futures contract or purchase a put option on futures or securities to protect the value of securities held in or to be sold for the nonunitized separate account. Similarly, if securities prices are expected to rise, we may purchase a futures contract or a call option against anticipated positive cash flow or we may purchase options on securities. While this section generally describes our investment strategy, we are not obligated to invest the assets attributable to the contract according to any particular strategy, except as may be required by state insurance laws. Additionally, the guaranteed interest rates we establish need not relate to the investment performance we experience. TAXATION Introduction This section discusses our understanding of current federal income tax laws affecting the contract. Federal tax treatment of the contracts is complex and sometimes uncertain. You should keep the following in mind reading it: · Your tax position (or the tax position of the designated beneficiary, as applicable) determines federal taxation of amounts held or paid out under the contract; ILIAC MRA (IICA)  IICAMRA 15 · Tax laws change. It is possible that a change in the future could affect contracts issued in the past; · This section addresses some, but not all, applicable federal income tax rules and does not discuss federal estate and gift tax implications, state and local taxes, or any other tax provisions; and · We do not make any guarantee about the tax treatment of the contract or transactions involving the contract. We do not intend this information to be tax advice. For advice about the effect of federal income taxes or any other taxes on amounts held or paid out under the contract, consult a tax adviser. Types of Contracts: Non-Qualified or Qualified The contract may be purchased on a non-tax-qualified basis (non-qualified contracts) or purchased on a tax-qualified basis (qualified contracts). Non-qualified contracts are purchased with after tax contributions and are not related to retirement plans that receive special income tax treatment under the Tax Code. Qualified contracts are designed for use by individuals whose premium payments are comprised solely of proceeds from and/or contributions under retirement plans that are intended to qualify for special income tax treatment under Sections 401, 408 or 408A, and some provisions of section 403 of the Tax Code. Taxation of Non-Qualified Contracts Taxation of Gains Prior to Distribution Tax Code section 72 governs taxation of annuities in general. We believe that if you are a natural person you will generally not be taxed on increases in the value of a non-qualified contract until a distribution occurs or until annuity payments begin. This assumes that the contract will qualify as an annuity contract for federal income tax purposes. For these purposes, the agreement to assign or pledge any portion of the contract value generally will be treated as a distribution. In order to be eligible to receive deferral of taxation, the following requirements must be satisfied: Required Distributions. In order to be treated as an annuity contract for federal income tax purposes, the Tax Code requires any non-qualified contract to contain certain provisions specifying how your interest in the contract will be distributed in the event of your death. The non-qualified contracts contain provisions that are intended to comply with these Tax Code requirements, although no regulations interpreting these requirements have yet been issued. We intend to review such distribution provisions and modify them if necessary to assure that they comply with the applicable requirements when such requirements are clarified by regulation or otherwise. Non-Natural Holders of a Non-Qualified Contract. If you are not a natural person, a non-qualified contract generally is not treated as an annuity for income tax purposes and the income on the contract for the taxable year is currently taxable as ordinary income. Income on the contract is any increase over the year in the excess of the contract value over the investment in the contract (generally, the premiums or other consideration you paid for the contract less any nontaxable withdrawals) during the taxable year. There are some exceptions to this rule and a non-natural person should consult with its tax adviser prior to purchasing the contract. When the contract owner is not a natural person, a change in the annuitant is treated as the death of the contract owner. Delayed Annuity Starting Date. If the contracts annuity starting date occurs (or is scheduled to occur) at a time when the annuitant has reached an advanced age (e.g., after age 85), it is possible that the contract would not be treated as an annuity for federal income tax purposes. In that event, the income and gains under the contract could be currently includible in your income. Taxation of Distributions General. When a withdrawal from a non-qualified contract occurs, the amount received will be treated as ordinary income subject to tax up to an amount equal to the excess (if any) of the contract value (unreduced by the amount of any surrender charge) immediately before the distribution over the contract owners investment in the contract at that time. Investment in the contract is generally equal to the amount of all contributions to the contract, ILIAC MRA (IICA)  IICAMRA 16 plus amounts previously included in your gross income as the result of certain loans, assignments or gifts, less the aggregate amount of non-taxable distributions previously made. In the case of a surrender under a non-qualified contract, the amount received generally will be taxable only to the extent it exceeds the contract owners cost basis in the contract. 10% Penalty Tax. A distribution from a non-qualified contract may be subject to a federal tax penalty equal to 10% of the amount treated as income. In general, however, there is no penalty on distributions: · made on or after the taxpayer reaches age 59½; · made on or after the death of a contract owner (the annuitant if the contract owner is a non-natural person); · attributable to the taxpayers becoming disabled as defined in the Tax Code; · made as part of a series of substantially equal periodic payments (at least annually) over your life or life expectancy or the joint lives or joint life expectancies of you and your designated beneficiary; or · the distribution is allocable to investment in the contract before August 14, 1982. The 10% penalty does not apply to distributions from an immediate annuity as defined in the Tax Code. Other exceptions may be applicable under certain circumstances and special rules may be applicable in connection with the exceptions enumerated above. A tax adviser should be consulted with regard to exceptions from the penalty tax. Tax-Free Exchanges. Section 1035 of the Tax Code permits the exchange of a life insurance, endowment or annuity contract for an annuity contract on a tax-free basis. In such instance, the investment in the contract in the old contract will carry over to the new contract. You should consult with your tax adviser regarding procedures for making Section 1035 exchanges. If your contract is purchased through a tax-free exchange of a life insurance, endowment or annuity contract that was purchased prior to August 14, 1982, then any distributions other than annuity payments will be treated, for tax purposes, as coming: · First, from any remaining investment in the contract made prior to August 14, 1982 and exchanged into the contract; · Next, from any income on the contract attributable to the investment made prior to August 14, 1982; · Then, from any remaining income on the contract; and · Lastly, from any remaining investment in the contract. The IRS has concluded that in certain instances, the partial exchange of a portion of one annuity contract for another contract will be tax-free. However, the IRS has reserved the right to treat transactions it considers abusive as ineligible for favorable partial 1035 tax-free exchange treatment. It is not certain whether the IRS would treat an immediate withdrawal or annuitization after a partial exchange as abusive. In addition, it is unclear how the IRS will treat a partial exchange from a life insurance, endowment, or annuity contract directly into an immediate annuity. Currently, we will accept a partial 1035 exchange from a non-qualified annuity into a deferred annuity or an immediate annuity as a tax-free transaction unless we believe that we would be expected to treat the transaction as abusive. We are not responsible for the manner in which any other insurance company, for tax reporting purposes, or the IRS, with respect to the ultimate tax treatment, recognizes or reports a partial exchange. We strongly advise you to discuss any proposed 1035 exchange with your tax adviser prior to proceeding with the transaction. Taxation of Annuity Payments. Although tax consequences may vary depending on the payment option elected under an annuity contract, a portion of each annuity payment is generally not taxed and the remainder is taxed as ordinary income. The non-taxable portion of an annuity payment is generally determined in a manner that is designed to allow you to recover your investment in the contract ratably on a tax-free basis over the expected stream of annuity payments, as determined when annuity payments start. Once your investment in the contract has been fully recovered, however, the full amount of each subsequent annuity payment is subject to tax as ordinary ILIAC MRA (IICA)  IICAMRA 17 income. The tax treatment of partial annuitizations is unclear. We currently treat any partial annuitizations as withdrawals rather than as annuity payments. Please consult your tax adviser before electing a partial annuitization. Death Benefits. Amounts may be distributed from a contract because of your death or the death of the annuitant. Generally, such amounts are includible in the income of the recipient as follows: (i) if distributed in a lump sum, they are taxed in the same manner as a surrender of the contract, or (ii) if distributed under a payment option, they are taxed in the same way as annuity payments. Special rules may apply to amounts distributed after a beneficiary has elected to maintain contract value and receive payments. Different distribution requirements apply if your death occurs: · After you begin receiving annuity payments under the contract; or · Before you begin receiving such distributions. If your death occurs after you begin receiving annuity payments, distributions must be made at least as rapidly as under the method in effect at the time of your death. If your death occurs before you begin receiving annuity payments, your entire balance must be distributed within five years after the date of your death. For example, if you died on September 1, 20
